Title: To George Washington from Henry Young, 2 March 1796
From: Young, Henry
To: Washington, George


          
            Sir
            Virginia King & Queen County 2d March 96
          
          From a variety of causes I am induced to write this Letter, but the main one is, to prevail on you to suffer your self to be nominated for the insuing election of President. The consequences resulting from your nomination alone, will silence the faction opposed to your person, & your Administration; your election,

of which their can be no doubt, will demonstrate to all America, that the sentiments of the people of Virginia are not understood by the temper of their representatives, either in Congress, or, the State Legislature. A last effort is making to procure Mr Jefferson the appointment of President: But Sir if I am not mistaken, & I am thoroughly persuaded I am not, you have nothing else to do, to bury in silent contempt all your enemy’s, but to declare that you will continue to administer the Government if the People shall think fit to confide it to your care. The people Sir of Virginia venerate the Federal Government, they also approve, highly approve, of your Administration, by expressions of gratitude to you, for placing them in a Situation the most enviable, that any Nation ever enjoyed. Some of your friends & consequently the friends of the Government are doubtful, that the opposition is ment to go farther than to you, and your Administration, they fear it goes to the destruction of the Government itself: I acknowledge my fears on that head. The people Sir have in you a confirmed confidence, that you will not withdraw your services at this critical moment tho you have done so much for them, & thereby risque the loss of a Government, which has excited, the love, the envy & the Admiration of the World: a government too that you have been the chief, if not the sole cause of giving to America. I shall conclude by observing, that I am confident, you will not cease to do for your Country as long as any thing remains to be done. I am with all due respect your friend
          
            H. Young
          
        